
	

114 SRES 19 ATS: Relative to the death of Edward W. Brooke, III, former United States Senator for the Commonwealth of Massachusetts.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. McConnell (for himself, Mr. Reid, Ms. Warren, Mr. Markey, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Edward W. Brooke, III, former United States Senator for the Commonwealth
			 of Massachusetts.
	
	
		Whereas Edward W. Brooke, III, was born in Washington, D.C. in 1919, graduated from Howard
			 University in 1941 and Boston University Law College in 1948;Whereas Edward W. Brooke, III, served in the United States Army during World War II, earning the
			 rank of Captain, a Bronze Star, and a Distinguished Service Award;Whereas Edward W. Brooke, III, was elected to the office of Attorney General of the Commonwealth of
			 Massachusetts in 1962 and served as the first African American attorney
			 general in the United States;Whereas Edward W. Brooke, III, was first elected to the United States Senate in 1966 and served two
			 terms as a Senator from the Commonwealth of Massachusetts;Whereas Edward W. Brooke, III, was the first African American to be elected to the Senate by
			 popular vote;Whereas Edward W. Brooke, III, was a pioneer and champion of civil rights;
		Whereas Edward W. Brooke, III, was awarded the Presidential Medal of Freedom on June 23, 2004, and
			 the Congressional Gold Medal on July 1, 2008: Now, therefore, be it
		
	
		That the Senate has heard with profound sorrow and deep regret the announcement of the death of the
			 Edward W. Brooke, III, former member of the United States Senate.
		That the Secretary of the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the Edward W. Brooke, III.
		
